DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/767267 responsive to after final consideration request of 10/26/2021.   Claims 11-17, 19 and 21-30 are pending.

Information Disclosure Statement
Applicant IDS of 10/26/2021 has been considered.

Allowable Subject Matter
Claims 11-17, 19 and 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 11 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record; “wherein a pawl is provided, the pawl movable between at least one blocking position and at least one release position, wherein, in the at least one blocking position, the roller is secured by the pawl against rotation around the axis of rotation in at least one rotational direction, wherein, in the at least one release position, the pawl releases the roller for rotation around the axis of rotation at least in the at least one rotational direction, and wherein the tool comprises at least one actuating region which moves the pawl from the at least one release position into the at least one blocking position when the tool engages the actuating element.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singleton WO2017/200535 discloses a parking lock for a transmission 12 that includes a roller 104 and a pawl 132 but the cable 114 or 140 does not wrap around the roller about the axis of rotation and the tool 156 does not move the pawl a separate tool 170 is used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A MANLEY/Primary Examiner, Art Unit 3659